Case 1:18-cv-01382-CMH-TCB Document 73 Filed 04/30/19 Page 1 of 16 PageID# 357




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division


 JUUL LABS, INC.,

                        Plaintiff,


 v.                                                            Civil Action No. 1:18-cv-01382-CMH-TCB


 JAIDEN ZEIGLER, et al.,

                        Defendants.



                     MEMORANDUM IN SUPPORT OF PLAINTIFF’S
                     MOTION FOR ENTRY OF DEFAULT JUDGMENT

        Pursuant to Fed R. Civ. P. 55(b)(2), Plaintiff Juul Labs, Inc. (“Plaintiff”) by counsel

 submits this Memorandum in Support of its Motion for Default Judgment seeking entry of

 Judgment against the remaining Defendant Nat Caruso in this Action (“Defendant” or

 “Defendant Caruso”) on all Counts of the First Amended Verified Complaint (“Amended

 Compl.”) pursuant to Fed. R. Civ. P. 55.

 I.     Introduction

        Plaintiff filed a Motion with this Court under Fed. R. Civ. P. 55(b)(2) for a default

 judgment against Defendant for Trademark Infringement and Counterfeiting, False Designation

 of Origin, and Trademark Dilution after Defendant unlawfully established an eBay internet store

 (“Defendant Internet Store”) to offer to sell and sell Counterfeit JLI Pods. Defendant’s

 unauthorized use of JLI’s registered trademark has resulted in substantial detriment to Plaintiff in

 the form of lost profits, trademark dilution, and tarnishment, among other harms.
Case 1:18-cv-01382-CMH-TCB Document 73 Filed 04/30/19 Page 2 of 16 PageID# 358




        Defendant Caruso has been properly served pursuant to Fed. R. Civ. P. 4 and is aware of

 this action, but nevertheless chose not to respond. Defendant did not file a response and the Clerk

 has entered default.

        By its default, Defendant has conceded the truth of the allegations of the Amended

 Complaint. There are no issues of fact remaining in this suit, and default should be entered

 against Defendant providing permanent injunctive relief as well as an award of statutory

 damages.

 II.    Background Facts

        A.      Plaintiff

        Plaintiff is a pioneer in Electronic Nicotine Delivery Systems (i.e., “ENDS”) and related

 technologies, having spent years and invested millions of dollars to develop and introduce into

 the market in 2015 its branded, innovative, and breakthrough ENDS product. Amended Compl.

 ¶ 2. The JUUL-branded system is intended for adult smokers seeking a nicotine alternative to

 traditional combustible cigarettes. Id.

        Plaintiff’s revolutionary product, JUUL, is the best-selling electronic nicotine delivery

 system on the United States market. Plaintiff’s current market share is a direct result of its

 superior proprietary technology, and the satisfying and unique user experience it offers to

 customers. Amended Compl. ¶ 13. A leading industry magazine ranked the JUUL system first in

 its 2017 buyers guide, noting its “unique and innovative” and high-tech design. Id.

        The current JUUL system is comprised of a main device that houses the electronics of the

 system, and an individual pod containing Plaintiff’s proprietary e-liquid that is vaporized when

 the user inhales a puff. Amended Compl. ¶ 14.

        JUUL Pods are typically sold in packs of 4; an example of genuine JUUL Pods in their

 original packaging are shown below:

                                                 2
Case 1:18-cv-01382-CMH-TCB Document 73 Filed 04/30/19 Page 3 of 16 PageID# 359




 Amended Compl. ¶ 15.

        Plaintiff uses and owns numerous registered trademarks, for which it also owns common-

 law trademark rights (“Plaintiff’s Trademarks”). Plaintiff’s Trademarks have been used

 exclusively and continuously by Plaintiff and have never been abandoned. The U.S. registrations

 for Plaintiff’s Trademarks are valid, subsisting, and in full force and effect. See Amended

 Compl. ¶ 17 and D.I. 1-2.

        Plaintiff’s Trademarks perform an important source-identifying function for Plaintiff’s

 electronic nicotine vaporizer devices and pod products, signifying to purchasers that the products

 come from Plaintiff and are manufactured according to Plaintiff’s high-quality standards.

 Amended Compl. ¶ 18. Plaintiff’s Trademarks are inherently distinctive, and have acquired

 considerable brand loyalty through Plaintiff’s sales, including from direct word-of-mouth

 promotion by consumers. Id. In addition, Plaintiff has expended significant effort in developing

 its Trademarks in the United States. The market reputation and consumer goodwill associated




                                                 3
Case 1:18-cv-01382-CMH-TCB Document 73 Filed 04/30/19 Page 4 of 16 PageID# 360




 with Plaintiff’s Trademarks are of incalculable and inestimable value to Plaintiff. Complaint ¶

 18.


        B.      Defendant

        Defendant Caruso is an individual who, upon information and belief, resides within the

 United States. Amended Compl. ¶ 19. Defendant conducts business throughout the United

 States, including within the State of Virginia and this Judicial District, through the operation of

 online marketplaces, such as eBay. Id. The Defendant targets the United States, including

 Virginia, and has offered to sell and, on information and belief, has sold and continues to sell

 counterfeit JUULpods (the “Counterfeit JLI Pods”) to consumers within the United States,

 including the State of Virginia and this District. Id.

        Defendant Caruso is an individual who, on information and belief, resides at 1824 80th

 Street, Apartment 1F, Brooklyn, New York 11214, and uses the email address

 caruso.nat@outlook.com, among others, to sell Counterfeit JLI Pods. Id. ¶ 27.


        C.      Nature of the Suit

        Plaintiff filed this action on November 5, 2018 against the Unincorporated Associations

 Identified in Schedule A of its Complaint. See D.I. 1. On December 3, 2018, Plaintiff filed the

 First Amended Verified Complaint. The Amended Complaint sought permanent injunctions and

 damages related to the unauthorized use of the Plaintiff’s trademarks including damages related

 to false designation of origin, trademark infringement and counterfeiting, and trademark dilution.

 Id.

        In accordance with Rule 4(e) of the Federal Rules of Civil Procedure, Defendant Caruso

 was served with the Amended Complaint and Summons on December 6, 2018. Pursuant to Rule

 4(l) of the Federal Rules of Civil Procedure, Plaintiff filed proof of service on December 20,

                                                   4
Case 1:18-cv-01382-CMH-TCB Document 73 Filed 04/30/19 Page 5 of 16 PageID# 361




 2018. See D.I. 49. On March 26, 2019 the Clerk entered default against Defendant Caruso. See

 D.I. 71.


 III.   Argument

        A.      This Court has Jurisdiction to Enter Default Judgment Against Defendant

        This Court has jurisdiction to grant Plaintiff’s motion and enter default judgment against

 Defendant Caruso because the Court has subject matter jurisdiction over this action as well as

 personal jurisdiction over Defendant. The Court has subject matter jurisdiction over this action

 pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq., 28 U.S.C. § 1338(a)-(b),

 28 U.S.C. § 1331, and 28 U.S.C. §1121. See Amended Compl. ¶ 9.

        This Court has personal jurisdiction over Defendant because of its substantial contacts

 with the Eastern District of Virginia as well as directly targeting the District in its counterfeit

 operations. Further, Defendant sold products in this District, establishing personal jurisdiction

 over Defendant. See id. ¶ 11.

        Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may properly

 exercise personal jurisdiction over the Defendant since the Defendant directly targets business

 activities toward consumers in the United States, including Virginia and this District, through at

 least the Online Marketplace Accounts/Internet Store identified in Schedule A. Specifically,

 Defendant is seeking to do business with this District’s residents by operating a commercial

 Defendant Internet Store through which Virginia residents can purchase products using

 counterfeit versions of Plaintiff’s trademarks. The Defendant has targeted sales to Virginia

 residents by operating an online store that offers to ship to the United States, including Virginia

 and this District, and accept payment in U.S. dollars. Plaintiff confirmed that Defendant ships its




                                                 5
Case 1:18-cv-01382-CMH-TCB Document 73 Filed 04/30/19 Page 6 of 16 PageID# 362




 Counterfeit JLI Pods to this District by purchasing goods from the Defendant’s Internet Store,

 which the Defendant shipped into this District. See id. ¶ 11.

        Personal jurisdiction may be established either by specific or general jurisdiction, but

 specific jurisdiction is appropriate in the instant case because of Defendant’s contact with the

 forum. See ALS Scan, Inc. v. Dig. Serv. Consultants, Inc., 293 F.3d 707, 712 (4th Cir. 2002). The

 factors to consider when establishing specific jurisdiction are: “(1) the extent to which the

 defendant ‘purposefully avail[ed]’ itself of the privilege of conducting activities in the State; (2)

 whether the plaintiff’s claims arise out of those activities directed at the State; and (3) whether

 the exercise of personal jurisdiction would be constitutionally ‘reasonable.’” Id. Defendant

 Caruso satisfies each of the factors to establish specific personal jurisdiction.

        First, Defendant purposefully availed himself of the privilege of conducting business in

 Virginia, and this District. Defendant purposefully targeted the sales of Counterfeit JLI Pods to

 the Eastern District of Virginia, offered to sell counterfeit products to Virginia residents, and did

 in fact sell counterfeit products to entities in Virginia. See Amended Compl. ¶ 19. These actions

 are sufficient to establish jurisdiction over Defendants. See VA Code § 8.01-328.1(B).1

        Second, Plaintiff’s claims arise directly from actions that occurred in this district.

 Plaintiff purchased counterfeit products to determine their authenticity and had the counterfeit

 goods shipped to Virginia. See Amended Compl. ¶¶ 38‒39. These unauthorized and unlicensed

 sales of counterfeit and infringing products in this District establish this Court’s jurisdiction over

 Defendant.

        1
           Recently, the Fourth Circuit explained that its decisions in Carefirst of Md., Inc. v.
 Carefirst Pregnancy Ctrs., Inc., 334 F.3d 390, 397 (4th Cir. 2003) and Christian Sci. Board of
 Dirs. of First Church of Christ, Scientist v. Nolan, 259 F.3d 209 (4th Cir. 2001) did not establish
 a de minimis test for contacts between an out-of-state defendant and a web server. See United
 States v. Batato, 833 F.3d 413, 424 (4th Cir. 2016).


                                                   6
Case 1:18-cv-01382-CMH-TCB Document 73 Filed 04/30/19 Page 7 of 16 PageID# 363




           Lastly, this Court’s exercise of specific personal jurisdiction over Defendant is

 “reasonable” under the constitution. Courts look at the burden on the defendant, the forum

 State’s interest in adjudicating the dispute, the plaintiff’s interest in obtaining convenient and

 effective relief, “the interstate judicial system’s interest in obtaining the most efficient resolution

 of controversies, and the shared interest of the several States in furthering fundamental

 substantive social policies.” World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 292

 (1980).

           The record in this case does not suggest that the burden of litigation in this District is

 extraordinary. Defendant offered to ship and sell its products to any part of the United States. See

 Amended Compl. ¶ 11. Virginia and this Court have a “valid interest in the resolution of the

 grievances of its citizens and businesses, particularly when they potentially involve issues of

 Virginia law.” CFA Inst. v. Inst. of Chartered Fin. Analysts of India, 551 F.3d 285, 297 (4th Cir.

 2009). And Plaintiff has a “valid and substantial interest in having its legal rights recognized and

 vindicated.” Id. Therefore, this Court’s exercise of specific personal jurisdiction over Defendant

 is constitutionally reasonable.

           B.     The Clerk Properly Entered Default Judgment Against Defendant

           The Clerk of this Court enters a default “[w]hen a party against whom a judgment for

 affirmative relief is sought has failed to plead or otherwise defend, and that failure is shown by

 affidavit or otherwise.” Fed. R. Civ. P. 55(a). The Clerk entered default judgment against

 Defendant because, as the docket reflects, the time for filing a responsive pleading expired.

           The facts, supported by uncontroverted declarations and the Verified Complaint filed in

 this case, demonstrate that Defendant had both constructive and actual notice of this suit, yet

 failed to enter an appearance or otherwise defend this action. Therefore, the Clerk appropriately

 entered default judgment against Defendant in this action pursuant to Fed. R. Civ. P. 55.
                                                   7
Case 1:18-cv-01382-CMH-TCB Document 73 Filed 04/30/19 Page 8 of 16 PageID# 364




        C.      Plaintiff is Entitled to a Default Judgment Against Defendant

        By failing to appear or otherwise defend against the First Amended Verified Complaint,

 Defendant is deemed to have admitted every allegation therein, and the Court must only

 determine whether Plaintiff’s Complaint properly states a claim for relief. See Anderson v.

 Found. for Advancement, Educ. and Emp’t of Am. Indians, 155 F.3d 500, 505 (4th Cir. 1998);

 see also GlobalSantaFe Corp. v. Globalsantafe.com, 250 F. Supp. 2d 610, 612 n.3 (E.D. Va.

 2003). Pursuant to Fed. R. Civ. P. 55(a) and (b)(2), Plaintiff now moves this Court for an Order

 entering default and default judgment finding that Defendant is liable on all counts of Plaintiff’s

 Complaint. Fed. R. Civ. P. 55(a) and (b)(2).

                1.     Defendant’s Trademark Infringement, Counterfeiting, and False
                       Designation of Origin (Counts I and II)

        The uncontested allegations contained in the Complaint establish Defendant’s liability for

 trademark infringement and counterfeiting. A party is liable for trademark counterfeiting if,

 without consent of the registrant, that party “reproduce[s], counterfeit[s], cop[ies], or colorably

 imitate[s] a registered mark and appl[ies] such reproduction, counterfeit, copy, or colorable

 imitation to labels, signs, prints, packages, wrappers, receptacles or advertisements intended to

 be used in commerce upon or in connection with the sale, offering for sale, distribution, or

 advertising of goods or services on or in connection with which such use is likely to cause

 confusion, or to cause mistake, or to deceive.” 15 U.S.C. § 1114(1)(b). A party is liable for false

 designation of origin if the use of the mark “is likely to cause confusion, or to cause mistake, or

 to deceive as to the affiliation, connection, or association of such person with another person, or

 as to the origin, sponsorship, or approval of his or her goods, services, or commercial activities

 by another person.” 15 U.S.C. § 1125(a)(1)(A).




                                                  8
Case 1:18-cv-01382-CMH-TCB Document 73 Filed 04/30/19 Page 9 of 16 PageID# 365




         To prove trademark infringement, Plaintiff must show: “(1) that it owns a valid and

 protectable mark; (2) that [Defendants] use[] a re-production, counterfeit, copy, or colorable

 imitation of that mark in commerce and without [Plaintiff]’s consent; and (3) that [Defendants’]

 use is likely to cause confusion.” Louis Vuitton Malletier S.A. v. Haute Diggity Dog, LLC, 507

 F.3d 252, 259 (4th Cir. 2007) (internal quotations omitted).2 This Court must determine if

 Defendant’s use of Plaintiff’s marks will create a likelihood of confusion. See id.

         The Fourth Circuit established a list of seven non-exclusive factors to consider when

 determining if a product creates a likelihood of confusion: “(1) the strength or distinctiveness of

 the mark; (2) the similarity of the two marks; (3) the similarity of the goods/services the marks

 identify; (4) the similarity of the facilities the two parties use in their businesses; (5) the

 similarity of the advertising used by the two parties; (6) the defendant’s intent; and (7) actual

 confusion.” Pizzeria Uno Corp. v. Temple, 747 F.2d 1522, 1527 (4th Cir. 1984). These factors

 are not always relevant or equally emphasized in each case. See id.3

         First, Plaintiff’s Trademarks are inherently distinctive and famous. Plaintiff’s Trademarks

 perform an important source-identifying function for Plaintiff’s electronic nicotine vaporizer

 devices and pod products, signifying to purchasers that the products come from Plaintiff and are

 manufactured according to Plaintiff’s high-quality standards. Plaintiff’s Trademarks are

 inherently distinctive, and have acquired considerable brand loyalty through Plaintiff’s sales,

 including from direct word-of-mouth promotion by consumers. See Amended Compl. ¶ 18.


         2
           The validity and protectability of Plaintiff’s marks are not at issue in this case, nor is the
 fact that Defendants use “colorable imitations” of Plaintiff’s marks. Under Haute Diggity Dog,
 this Court need not consider those factors. See 507 F.3d at 259.
         3
          On information and belief, Defendant does not use similar facilities or advertising for
 their products. Therefore Plaintiff will not consider Pizzeria Uno factors four and five for the
 purpose of this Motion.


                                                    9
Case 1:18-cv-01382-CMH-TCB Document 73 Filed 04/30/19 Page 10 of 16 PageID# 366




 Plaintiff also takes numerous steps to enforce their trademark rights, such as the instant action.

 See id. ¶ 34. The balance weighs heavily in favor of the Plaintiff with respect to Pizzeria Uno

 factor one.

         Second, Defendant creates exact replicas of Plaintiff’s distinctive marks to sell the

 Counterfeit JLI Pods. See id. ¶ 41. These marks are intended to confuse the consumer. Thus,

 Pizzeria Uno factor two also weighs in favor of Plaintiff.

         Third, Defendant’s products are intended as replacement for genuine JUUL pods.

 Consumers often buy these pods instead of genuine JUUL pods. See id. ¶ 5. Thus, Pizzeria Uno

 factor three weighs in favor of Plaintiff.

         Fourth, on information and belief, the Defendant’s intent is to profit from the sale of

 Counterfeit JLI Pods by purchasing the counterfeit goods cheaply and then selling them at a

 price significantly cheaper than genuine pods, in order to maximize profit. See id. ¶¶ 35‒37.

 Moreover, Defendant is selling these products by the thousands on Internet marketplaces, such as

 eBay. The only reasonable conclusion is that Defendant is engaging in these activities to make a

 profit by undercutting the price of genuine pods. See id.. Thus, Pizzeria Uno factor six weighs in

 favor of Plaintiff.

         Finally, there is substantial evidence of actual consumer confusion as to the origin of

 Defendant’s counterfeit JLI Pods. As previously noted, Defendant creates exact replicas of

 Plaintiff’s distinctive marks to sell the Counterfeit JLI Pods. See id. ¶ 41. There can be no doubt

 that these marks are intended to confuse the consumer. Moreover, the number and quantity of

 Defendant’s eBay auctions sales indicate that consumers mistakenly believe they are purchasing

 genuine JUULpods. See D.I. 9. Consumer confusion as to the origin of the products shows that

 Pizzeria Uno factor seven weighs in favor of Plaintiff.



                                                 10
Case 1:18-cv-01382-CMH-TCB Document 73 Filed 04/30/19 Page 11 of 16 PageID# 367




        For the foregoing reasons, Plaintiff is entitled to monetary relief and a permanent

 injunction against Defendant.

                2.     Defendant’s Trademark Dilution (Count III)

        Defendant’s actions of advertising and selling Counterfeit JLI Pods dilutes and tarnishes

 Plaintiff’s marks. To establish dilution by tarnishment, this Court must determine whether the

 “similarity between a mark or trade name and a famous mark that harms the reputation of the

 famous mark.” 15 U.S.C. § 1125(c)(2)(C). As discussed above, Defendant uses exact replicas of

 the famous Plaintiff marks to sell their counterfeit products, but use lower quality materials when

 producing the counterfeit goods. The goal of trademark law is to inform the consumer of the

 quality of good they should expect to receive from a seller. See generally Qualitex Co. v.

 Jacobson Prods. Co., 115 S.Ct. 1300 (1995). Here, there is no question that Defendant’s actions

 of selling cheap, low-quality counterfeit products tarnishes Plaintiff’s marks. Defendant’s actions

 directly violate Plaintiff’s trademark rights under § 1125 of the Lanham Act.

        For the foregoing reasons, Plaintiff is entitled to an injunction against Defendant.

                3.     Plaintiff is Entitled to Statutory Damages

        The Lanham Act provides that the Plaintiff may elect at any time to recover statutory

 damages “if the court finds that the use of the counterfeit mark was willful, not more than

 $2,000,000 per counterfeit mark per type of goods or services sold, offered for sale, or

 distributed, as the court considers just.” 15 U.S.C. § 1117 (c)(2). Defendant purposefully

 infringes Plaintiff’s marks for profit. See Amended Compl. ¶¶ 34‒47. The undisputed facts of

 this case show that Defendant’s actions must be willful use of a counterfeit mark under the




                                                 11
Case 1:18-cv-01382-CMH-TCB Document 73 Filed 04/30/19 Page 12 of 16 PageID# 368




 meaning of the Lanham Act.4 Because Defendant willfully uses Plaintiff’s marks to sell

 counterfeit goods, Plaintiff is entitled to statutory damages of $2,000,000 per counterfeit mark.

        Defendant’s actions of counterfeiting and treading on Plaintiff’s marks warrant a severe

 deterrent. This Court has awarded a trademark holder with the maximum statutory damages

 where the defendant’s actions were “clearly willful” and the maximum damages were necessary

 to “deter similar actors in the future.” See Graduate Mgmt. Admission Counsel v. Raju, 267 F.

 Supp. 2d. 505 (E.D. Va. 2003). This case, like Raju, warrants the full force of the law and

 Plaintiff respectfully requests a statutory damages award of $2,000,000 for each mark infringed

 (at least one word mark and the design mark), for a total of $4,000,000. Plaintiff requests this

 amount as part of their ongoing efforts to combat trademark infringement and to deter other

 individuals or corporations from infringing Plaintiff’s valuable marks.

                4.      Plaintiff is Entitled to Permanent Injunctive Relief

        In addition to the foregoing relief, Plaintiff respectfully requests entry of a permanent

 injunction enjoining Defendant from infringing or otherwise violating Plaintiff’s registered

 trademark rights in the Plaintiff’s Trademarks, including at least all injunctive relief previously

 awarded by this Court to Plaintiff in the temporary restraining order and preliminary injunction.

 Plaintiff is also entitled to injunctive relief so they can take prompt action against any new online

 marketplace accounts or websites that are identified, found to be linking to Defendant, and

 selling Counterfeit JLI Pods. A plaintiff is entitled to a permanent injunction for infringement of

 a trademark right pursuant to 15 U.S.C. § 1116(a). See Microsoft Corp. v. Does 1-2, 1:16-cv-


        4
           The Lanham Act defines a counterfeit mark as a mark “registered on the principal
 register in the United States Patent and Trademark Office for such goods or services sold, offered
 for sale, or distributed and that is in use, whether or not the person against whom relief is sought
 knew such mark was so registered.” 15 U.S.C. § 1116 (d)(1)(B)(i).


                                                  12
Case 1:18-cv-01382-CMH-TCB Document 73 Filed 04/30/19 Page 13 of 16 PageID# 369




 00993-GBL-TCB, at *3 [D.I. No. 59] (Aug. 1, 2017); Teaching Co. P’ship v. Unapix Entm’t,

 Inc., 87 F. Supp. 2d 567, 587 (E.D. Va. 2000).

         A permanent injunction, like the statutory damages, would help deter other individuals or

 corporations from infringing Plaintiff’s valuable marks. Additionally, entry of a permanent

 injunction against the Defendant in this case will help expedite any future litigations between the

 defaulting Defendant and Plaintiff, if a case between the parties arises in the future. This

 equitable result would be in the interest of justice and provide Plaintiff with more flexibility to

 protect their intellectual property rights.

                 5.      Plaintiff Requests that this Court Order the Transfer to Them of the
                         Remaining Assets in Defaulting Defendant’s PayPal Account

         Plaintiff filed for a temporary restraining order and preliminary injunction to prevent

 Defendants from transferring the funds held in their PayPal account beyond this Court’s

 jurisdiction. See D.I. 11, 30. This Court granted the temporary restraining order and preliminary

 injunction, preventing Defendants from accessing the funds in their PayPal accounts. See D.I. 23,

 44. This Court found that Plaintiff had established a likelihood of success on the merits and

 irreparable harm in the absence of a temporary restraining order and preliminary injunction. See

 id.

         Plaintiff now respectfully requests that, in the event this Court grants Plaintiff’s Motion

 for Default against the Defendant, this Court order PayPal, Inc. to transfer to Plaintiff the assets

 currently held in the defaulting Defendant’s PayPal account as partial payment of any award of

 damages. In the absence of such an order, it is likely that Plaintiff will be left without any

 effective means by which to collect from Defendant any monetary judgment entered by this

 Court. As explained previously, Defendants in other similar cases against online counterfeiters,

 use a variety of other common tactics to evade enforcement efforts such as operating under


                                                  13
Case 1:18-cv-01382-CMH-TCB Document 73 Filed 04/30/19 Page 14 of 16 PageID# 370




 multiple fictitious names. In addition, counterfeiters like Defendant will often register new online

 marketplace accounts under new aliases once they receive notice of a lawsuit. Amended Compl.,

 ¶ 43.

         Such orders are routinely entered by other Courts to satisfy monetary judgment awards in

 similar counterfeiting cases. See, e.g., Eye Safety Sys., Inc. v. The P’ships and Unincorporated

 Ass’ns Identified in Schedule “A”, Case No. ILND-1:18-cv-00034 [D.I. 41 (Mar. 1, 2018)]

 (ordering PayPal to transfer defendants’ funds to plaintiffs as partial satisfaction of judgment);

 see also Spin Master Ltd. et al v. The Unincorporated P’ships and Ass’n Identified in Schedule

 “A”, Case No. ILND-1:18-cv-01270 [D.I. 39 (Apr. 25, 2018)] (same); Levi Strauss & Co. v. The

 Unincorporated P’ships and Ass’ns Identified in Schedule “A”, Case No. ILND-1:17-cv-04561

 [D.I. 33 (Aug. 1, 2017)] (same); Yeti Coolers, LLC v. Taneil George, et al, Case No. FLSD-0:17-

 cv-62215 [D.I. 46 (Mar. 29, 2018)] (same); Mycoskie, LLC v. csmlong188 et al., Case No.

 FLSD-0:17-cv-60782 [D.I. 43 (Jul. 21, 2017)] (same); Fendi Adele, S.R.L. v. Alma Hernandez, et

 al, Case No. FLSD-0:17-cv-62379 [D.I. 37 (Jan. 29, 2018)] (same); Burberry Ltd. et al v. The

 P’ships and Unincorporated Ass’ns Identified On Schedule A, Case No. ILND-1:17-cv-03255

 [D.I. 37 (Jun. 7, 2017)] (same); Louis Vuitton Malletier, S.A. v. Andrew Henry et al, Case No.

 FLSD-0:17-cv-61034 [D.I. 40 (Aug. 22, 2017)] (same); Cartier Int’l A.G. v. Anatoky et al, Case

 No. FLSD-0:17-cv-60831 [D.I. 38 (Jul. 6, 2017)] (same); Lacoste Alligator S.A. v. 6666 store et

 al, Case No. FLSD-0:17-cv-60046 [D.I. 49 (Jun. 28, 2017)] (same); Gucci Am., Inc. v. 8710 t-

 shirt shop et al, Case No. FLSD-0:16-cv-63002 [D.I. 58 (Mar. 27, 2017)] (same); Louis Vuitton

 Malletier, S.A. v. afste nxmu et al, Case No. FLSD-0:17-cv-61819 [D.I. 39 (Dec. 12, 2017,

 2017)] (same); Volkswagen AG, et al v. The Unincorporated Ass’n Identified in Schedule “A”,

 Case No. E.D. Va. 1:17-cv-01413 [D.I. 73 (Aug. 30, 2018)] (same); Juul Labs, Inc. v. The



                                                 14
Case 1:18-cv-01382-CMH-TCB Document 73 Filed 04/30/19 Page 15 of 16 PageID# 371




 Unincorporated Associations Identified in Schedule A, Case No. E.D. Va. 1:18-cv-01063-LO-

 IDD [D.I. 64 (April 5, 2019)] (same); Juul Labs, Inc. v. The Unincorporated Associations

 Identified in Schedule A, Case No. E.D. Va. 1:18-cv-01207-LO-IDD [D.I. 60 (April 5, 2019)]

 (same); Juul Labs, Inc. v. The Unincorporated Associations Identified in Schedule A, Case No.

 E.D. Va. 1:18-cv-01287-LO-IDD [D.I. 65 (April 5, 2019)] (same).

 IV.    Conclusion

        For the foregoing reasons, Plaintiff respectfully requests that the Court grant its Motion

 for Default Judgment; enter judgment against Defendant Caruso for trademark infringement,

 false designation of origin, and trademark dilution; permanently enjoin Defendant Caruso from

 infringing Plaintiff’s marks; award Plaintiff statutory damages consistent with 15 U.S.C.

 § 1117(c); and grant such further relief as this Court deems appropriate. Plaintiff additionally

 requests that this Court dissolve the preliminary injunction currently freezing Defendant’s assets

 held by PayPal to permit the transfer of funds to Plaintiff in partial payment of any default

 judgment entered against Defendant Caruso.




                                                15
Case 1:18-cv-01382-CMH-TCB Document 73 Filed 04/30/19 Page 16 of 16 PageID# 372




 Date: April 30, 2019
                                      Respectfully submitted,

                                      /s/ Monica Riva Talley
                                      Monica Riva Talley (VSB No. 41840)
                                      Byron Pickard (VSB No. 47286)
                                      Dennies Varughese, Pharm.D. (pro hac vice)
                                      Nirav N. Desai (VSB. No. 72887)
                                      Nicholas J. Nowak (pro hac vice)
                                      Daniel S. Block (pro hac vice)
                                      STERNE KESSLER GOLDSTEIN & FOX, PLLC
                                      1100 New York Ave., N.W., Suite 600
                                      Washington, DC 20005-3934
                                      Telephone No.: (202) 371-2600
                                      Facsimile No.: (202) 371-2540
                                      mtalley@sternekessler.com
                                      bpickard@sternekessler.com
                                      dvarughe@sternekessler.com
                                      ndesai@sternekessler.com
                                      nnowak@sternekessler.com
                                      dblock@sternekessler.com

                                     Attorneys for Plaintiff




                                      16
